                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:16-CV-009-KDB-DCK

DELORIS GASTON and LEONARD GASTON, on                      )
behalf of themselves and all others similarly situated,    )
                                                           )
                        Plaintiffs,                        )
                                                           )
   v.                                                      )             ORDER
                                                           )
LEXISNEXIS RISK SOLUTIONS, INC., and                       )
POLICEREPORTS.US, LLC,                                     )
                                                           )
                      Defendants.                          )
                                                           )
_____________________________________________              )


         THIS MATTER IS BEFORE THE COURT on “Defendants’ Motion To Seal”

(Document No. 83) filed January 3, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion, the record, and applicable authority, the undersigned will grant

the motion.

         By the pending motion, Defendants seek “to seal certain portions of Josh Beasley’s

Declaration in support of Defendants’ Objections to the Magistrate Judge’s Order on Plaintiff’s

Motion to Compel Discovery Responses.” (Document No. 83, p. 1); see also (Document No.

82-7).    Defendants contend that Beasley’s Declaration “contains confidential and sensitive

information relating to Defendants’ internal procedures, databases and log.” (Document No. 83-

1, pp. 1-2).

         In response, Plaintiffs argue that the Declaration does not contain confidential or

proprietary information.    (Document No. 85, p. 3).       Moreover, Plaintiffs assert that the
Declaration should be made publicly available so they can probe its veracity with state Attorney

Generals and the Charlotte Mecklenburg Police Department. (Document No. 85, pp. 2-3).

       In reply, Defendants argue that unsealing is unnecessary because the “Joint Stipulated

Protective Order…” provides procedures for sharing confidential information with third parties.

(Document no. 88, pp. 2-3) (citing Document No. 57, ¶¶ 5-6).

       A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

       LCvR. 6.1      SEALED FILINGS AND PUBLIC ACCESS.

              (a)     Scope of Rule. To further openness in civil case
              proceedings, there is a presumption under applicable common law
              and the First Amendment that materials filed in this Court will be
              filed unsealed. This Rule governs any party’s request to seal, or
              otherwise restrict public access to, any materials filed with the
              Court or used in connection with judicial decision- making. As
              used in this Rule, “materials” includes pleadings and documents of
              any nature and in any medium or format.

              (b)     Filing under Seal. No materials may be filed under seal
              except by Court order, pursuant to a statute, or in accordance with
              a previously entered Rule 26(e) protective order.

              (c)     Motion to Seal or Otherwise Restrict Public Access. A
              party’s request to file materials under seal must be made by formal
              motion, separate from the motion or other pleading sought to be
              sealed, pursuant to LCvR 7.1. Such motion must be filed
              electronically under the designation “Motion to Seal.” The motion
              must set forth:

                      (1)    A non-confidential description of the
                      material sought to be sealed;
                      (2)    A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)    Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to
                      have the material maintained under seal and how
                      the matter is to be handled upon unsealing; and



                                               2
                      (4)     Supporting statutes, case law, or other
                      authority.

Local Rule 6.1.

       At this time, the undersigned will allow Beasley’s “Declaration” (Document No. 84) to

remain under seal. The undersigned observes that a redacted version has been publicly filed and

that Plaintiffs’ counsel has access to the redacted paragraphs.       See (Document No. 82-7;

Document No. 85, pp. 3-4).       The undersigned also notes that the Court recently allowed

Plaintiffs to make similar filings, both sealed and redacted, regarding the “Affidavit of Kevin

Creech.” See (Document Nos. 77-3, 78, 79, and 80).

       Based on the foregoing, the undersigned will grant the motion; however, the Court

reserves the right to unseal the totality of Beasley’s Declaration at a later date, following full

consideration of “Defendants’ Objections To The Magistrate Judge’s Order On Plaintiff’s

Motion To Compel Discovery Responses” (Document No. 82) and/or other circumstances or

information.

       IT IS, THEREFORE, ORDERED that “Defendants’ Motion To Seal” (Document No.

83) is GRANTED. Josh Beasley’s “Declaration” (Document No. 84) shall remain under seal

until otherwise ordered by the Court.

       SO ORDERED.
                                  Signed: February 4, 2020




                                                 3
